Citation Nr: 1520982	
Decision Date: 05/15/15    Archive Date: 05/26/15

DOCKET NO.  14-38 523	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, Pennsylvania


THE ISSUE

Whether a claim for an effective date earlier than June 30, 1994 for service connection for posttraumatic stress disorder (PTSD) has been raised.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

R. Williams, Counsel


INTRODUCTION

The Veteran served on active duty from July 1951 to June 1954. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a April 2013 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Pittsburgh, Pennsylvania, in which the RO, in pertinent part, denied an effective date earlier that June 30, 1994 for the grant of service connection for posttraumatic stress disorder.  

The Veteran testified before a Veterans Law Judge (VLJ) in February 2015 in association with this appeal.  A transcript is of record.  During the hearing, the Veteran submitted duplicative evidence, along with a waiver of any right to initial RO consideration of the evidence.

In addition to the paper claims file, the Veteran's Virtual VA and Veterans Benefit Management System (VBMS) paperless claims files were reviewed for this appeal. 

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

1.  A July 1997 rating decision granted service connection for PTSD, effective June 30, 1994, and assigned an initial 10 percent rating; the Veteran did not enter a timely notice of disagreement with the July 1997 rating decision assignment of an effective date for service connection.

2.  The Veteran has not pled a claim of clear and unmistakable error (CUE) in the June 1955 or July 1997 rating decisions with specificity; it has not been contended that the correct facts, as known at the time, were not before the RO at the time of prior final decisions in June 1955 and July 1997 or that the RO misapplied the law, as it existed at the time of those decisions.


CONCLUSIONS OF LAW

1.  The Veteran's request for an effective date earlier than June 30, 1994 for service connection for PTSD is not a legally recognizable claim, and raises no question to be decided.  38 U.S.C.A. §§ 7104, 7105 (West 2014); 38 C.F.R. § 20.1103 (2014); Rudd v. Nicholson, 20 Vet. App. 296 (2006).

2.  The criteria to raise a claim of clear and unmistakable error in assigning an effective date for service connection for PTSD have not been met. 38 U.S.C.A. §§ 5112 , 7104 (West 2014); 38 C.F.R. § 3.105(a) (2014).


REASONS AND BASES FOR FINDING AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced VA's duty to notify and assist claimants in substantiating their claims for VA benefits.  38 U.S.C.A. §§ 5100 , 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2014).  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and the representative of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) ; 38 C.F.R. § 3.159(b).

With respect to the Veteran's contentions concerning CUE, VA's duties to notify and assist are inapplicable to cases involving CUE in prior decisions.  See 38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159; Livesay v. Principi, 15 Vet. App. 165 (2001). 

Regarding requests for an earlier effective date on any basis other than clear and unmistakable error, as discussed below, in this case the Veteran has not made a legally recognizable claim for an earlier effective date for the service-connected PTSD.  Resolution of the attempted claims for earlier effective dates are wholly dependent on interpretation of the applicable laws and regulations pertaining to finality of RO decisions and assignment of effective dates; therefore, the VCAA is inapplicable and need not be considered with regard to the attempted earlier effective date claims.  See Mason v. Principi, 16 Vet. App. 129, 132 (2002); 16 Vet. App. at 132; Dela Cruz v. Principi, 15 Vet. App. 143, 149 (2001); see also VAOPGCPREC 5-2004.  In the absence of a valid claim, there is no basis to initiate VA's duties to notify and assist a claimant because there is no claim to substantiate.

Earlier Effective Date Laws and Regulations

Except as otherwise provided, the effective date of an evaluation and award for pension, compensation, or dependency and indemnity compensation based on an original claim, a claim reopened after a final disallowance, or a claim for increase will be the date of receipt of the claim or the date entitlement arose, whichever is the later.  38 U.S.C.A. § 5110(a) (West 2014); 38 C.F.R. § 3.400 (2014).  

In original service connection cases, the effective date is the date of receipt of claim or the date entitlement arose, whichever is later.  However, if the claim is received within one year of separation from service, the effective date will be the day following the date of separation from service.  38 C.F.R. § 3.400(b)(2).

Once a decision that establishes an effective date becomes final, the only way that such a decision can be revised is if it contains clear and unmistakable error.  See Rudd v. Nicholson, 20 Vet. App. 296 at 300 (2006) (holding that any other result would vitiate the rule of finality); see also DiCarlo v. Nicholson, 20 Vet. App. 52 (2006) (stating there is no such procedure as a freestanding challenge to the finality of a VA decision).  In other words, if there is disagreement as to the effective date assigned in a given rating action, it must be timely appealed (within one year of notice of the rating decision assigning the effective date).  In cases where this is not done, only a finding of clear and unmistakable error could enable an earlier effective date.

Analysis 

The Veteran asserted in September 2012 that an earlier effective date for service connection was warranted for the service-connected PTSD.  Specifically, the Veteran contends, in part, that the effective date for the service-connected PTSD was found in error and that the effective date should be in the early 1980's when he would have met the criteria for a PTSD diagnosis.  See September 2012 VA Form 21-4138.  However, during the February 2015 Board hearing, the Veteran asserted that an earlier effective date of 1952 or 1954 is warranted based on the dates he experienced symptoms of PTSD or was discharged from service, respectively.

In a June 1955 rating decision, service connection was denied for asthma and anxiety reaction on the basis that the disabilities were not service incurred or aggravated.  Subsequent determinations in September 1958, October 1959, and February 1968 upheld the June 1955 rating decision.  The Veteran appealed the February 1968 rating decision and the Board disallowed the claim in a May 1970 decision.  The Veteran was notified of the decision in May 1970.

The Veteran filed to reopen his claim in June 1994.  In a July 1997 supplemental statement of the case and July 1997 Hearing Officer's decision, the RO granted service connection for PTSD, with an effective date of June 30, 1994, and assigned an initial 10 percent rating.  The Veteran was notified of the decisions in July and August 1997.  Although the Veteran disagreed with the initial disability rating assigned for PTSD in an October 1997 statement, he did not disagree with the effective date assigned for service connection for this disability.  He subsequently perfected his appeal with respect to the disability rating.  The disability rating was finally decided in a September 2000 RO decision.  Because the Veteran did not enter a timely notice of disagreement with the July 1997 decision assigning an effective date of service connection of June 30, 1994, or submit new and material evidence with regard to the effective date within one year of that decision, the July 1997 assignment of an effective date for service connection for PTSD became a final decision.  38 U.S.C.A. § 7105; 38 C.F.R. § 20.1103. 

Accordingly, the Veteran's attempted freestanding claim of entitlement to an earlier effective for PTSD is legally precluded.  See 38 U.S.C.A. § 5110; 38 C.F.R. § 3.400.  The Court has held that final decisions cannot be revisited, except under clearly defined and limited circumstances. Cook v. Principi, 318 F.3d 1334 (Fed. Cir. 2002).  The Court has applied Cook by holding that the only way to review final decisions is either by a claim of CUE or through the submission of new and material evidence. See Rudd v. Nicholson, 20 Vet. App. 296 (2006); Dicarlo v. Nicholson, 20 Vet. App. 52 (2006).  However, because the effective date upon receipt of new and material evidence after a final disallowance will be the date of receipt of the new claim or the date entitlement arose, whichever is later, it is not possible to reopen a claim for an earlier effective date based on the receipt of new and material evidence. See Leonard v. Principi, 405 F.3d 1333 (Fed. Cir. 2005).  Accordingly, to the extent that appellant has improperly raised a freestanding claim for an earlier effective date in attempt to overcome the finality of the prior regional office decision, his appeal will be dismissed.  See, Rudd v. Nicholson, 20 Vet. App. 296 (2006).

The Veteran did not submit a timely appeal regarding the effective date for service connection established in the 1997 rating decision; therefore, only a finding of clear and unmistakable error could enable an earlier effective date.  In this regard, clear and unmistakable error is a very specific and rare kind of error.  It is the kind of error, of fact or of law, that when called to the attention of later reviewers compels the conclusion, to which reasonable minds could not differ, that the results would have been manifestly different but for the error. See Bustos v. West, 179 F.3d 1378, 1380-81 (Fed. Cir.) (holding that in order to prove the existence of clear and unmistakable error, a claimant must show that an error occurred that was outcome-determinative, that is, an error that would manifestly have changed the outcome of the prior decision); Hines v. Principi, 18 Vet. App. 227, 235 (2004). 

In Russell v. Principi, 3 Vet. App. 310 (1992), the Court set forth a three-pronged test for determining when there is clear and unmistakable error present in a prior rating decision.  These are (1) either the correct facts, as they were known at the time, were not before the adjudicator (i.e., more than a simple disagreement as to how the facts were weighed or evaluated) or the statutory or regulatory provisions extant at the time were incorrectly applied; (2) the error must be undebatable and of the sort which, had it not been made, would have manifestly changed the outcome at the time it was made; and (3) a determination that there was clear and unmistakable error must be based on the record and law that existed at the time of the prior adjudication in question.  Russell v. Principi, 3 Vet. App. at 313-14.  
It is further noted that any claim of CUE must be pled with specificity.  Andre v. West, 14 Vet. App. 7, 10 (2000) (per curium), aff'd sub nom., Andre v. Principi, 301 F.3d 1354 (Fed. Cir. 2002).  This specific allegation must assert more than merely disagreement with how the facts of the case were weighed or evaluated.  In other words, to present a valid claim of CUE the claimant cannot simply request that the Board reweigh or reevaluate the evidence.  Crippen v. Brown, 9 Vet. App. 412 (1996).  In order to demonstrate CUE, the evidence must show that the law was incorrectly applied to the facts as they were known at the time and that, had the error not occurred, the decision would have been manifestly different.  Bustos v. West, 179 F.3d 1378 (Fed. Cir. 1999). 

Based on the Veteran's statements, it cannot be concluded that a CUE claim was pled with any specificity.  Rather, it appears that he has simply expressed disagreement as to how the facts of the case were weighed or evaluated.  The Veteran's only argument in support of a finding of CUE is that his diagnoses of anxiety disorder and PTSD began earlier than the date of service connection.  The Board notes the VA treatment records dated in 2001 reflect that the Veteran would have met the criteria for PSTD in the early 1980's.  However, that evidence does not support a finding of CUE or an earlier effective date.  Again, a CUE claim must involve a contention that, based on a particular error in application of law or fact, an error undebatably occurred.  Therefore, it is not sufficient for the Veteran to merely allege that a fact finder was incorrect in assigning an effective date.  
Based on the above, no valid CUE claim has truly been presented here.  In any event, the record does not otherwise show that the June 1955 and July 1997 RO decisions were based on incorrect facts, as they were known at the time, or involved misapplication of the law as it was then in effect.  The Board finds, therefore, that the Veteran has failed to raise a valid claim of CUE in any prior rating decision. 

Finally, the Board has considered whether the more proper remedy in this case is denial or dismissal.  In this regard, the Board has considered the Court's holding in Simmons v. Principi, 17 Vet. App. 104 (2003) to the effect that if the claimant is only asserting disagreement with how VA evaluated the facts before it, the claim should be dismissed without prejudice because of the absence of legal merit or lack of entitlement under the law.  The Board believes, given the circumstances of this case, dismissal is more appropriate.  As was stated above, the primary focus of the Veteran's argument was that the RO erred in assigned the proper effective date for the grant of service connection for his service-connected PTSD because the Veteran claims he had anxiety reaction dating back to service and PTSD dating back to 1980's.  The Veteran's contentions do not constitute a valid CUE claim, and thus dismissal is warranted

Accordingly, in this matter, the effective date for the award of service connection for PTSD can be no earlier than June 30, 1994, as this is the date of receipt of the Veteran's reopened claim for service connection.  See 38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400.  


ORDER

As clear and unmistakable error in assigning an effective date for service connection for PTSD has not been specifically alleged, and the attempt at a freestanding claim for an effective date earlier than June 30, 1994 is a legal nullity, the appeal is dismissed. 



____________________________________________
K. J. ALIBRANDO
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


